Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT

TO TERM LOAN CREDIT AND GUARANTY AGREEMENT

THIS FIRST AMENDMENT TO TERM LOAN CREDIT AND GUARANTY AGREEMENT (this
“Amendment”) is dated as of September 11, 2009 and is entered into by and among
NEWPAGE CORPORATION, a Delaware corporation (“NewPageCo”), NEWPAGE HOLDING
CORPORATION, a Delaware corporation (“NewPageHoldCo”), the GUARANTORS listed on
the signature pages hereto, CERTAIN FINANCIAL INSTITUTIONS listed on the
signature pages hereto (each, a “Lender”), and GOLDMAN SACHS CREDIT PARTNERS
L.P. (“GSCP”), as Administrative Agent (“Administrative Agent”), and is made
with reference to that certain TERM LOAN CREDIT AND GUARANTY AGREEMENT dated as
of December 21, 2007 (the “Credit Agreement”) by and among NewPageCo,
NewPageHoldCo, the subsidiaries of NewPageCo named therein, the Lenders, the
Administrative Agent and the other Agents named therein. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement after giving effect to this Amendment.

RECITALS

WHEREAS, the Credit Parties have requested that Requisite Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and

WHEREAS, subject to certain conditions, Requisite Lenders are willing to agree
to such amendments relating to the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. AMENDMENTS TO CREDIT AGREEMENT

 

1.1 Amendments to Section 1: Definitions.

A. Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions in proper alphabetical sequence:

“Auction Manager” means GSCP or any Affiliate thereof or, if GSCP or such
Affiliate shall decline such appointment to be the Auction Manager, another
financial institution of recognized national standing that agrees to act as such
Auction Manager as further described in Section 10.6(i) and in the Auctions
Procedures.

“Auction Procedures” means, collectively, the auction procedures in
substantially the form set forth as Exhibit L hereto and otherwise reasonably
acceptable to the Administrative Agent.

“Consolidated Liquidity” means, as of any date, an amount determined for
NewPageHoldCo and its Subsidiaries on a consolidated basis equal to the sum of
(i) the average Unrestricted Cash cash-on-hand of NewPageHoldCo and its
Subsidiaries that are Guarantor Subsidiaries for the fifteen day period ending
on the date of determination, plus (ii) Excess Revolving Credit Availability.

“Excess Revolving Credit Availability” means (i) the average “Excess
Availability” as defined in the Revolving Credit Agreement for the fifteen
(15) day period ending on the date of determination or (ii) if the Revolving
Credit Agreement shall no longer be in effect or the term “Excess Availability”
is no longer defined therein, (a) the lesser of (1) the revolving commitments of
all of the lenders party to any revolving credit agreement replacing the
Revolving Credit Agreement and (2) if applicable, the borrowing base on the date
of determination less (b) the average total utilization of such revolving credit
commitments for the



--------------------------------------------------------------------------------

fifteen (15) day period ending on the date of determination (whether from loans,
the issuance of any letters of credit or any other extensions of credit
thereunder) less (c) in the Administrative Agent’s reasonable credit judgment,
the aggregate amount of all the outstanding and unpaid trade payables and other
obligations of NewPageHoldCo or any of its Subsidiaries which are not paid
within 60 days past the due date according to their original terms of sale, in
each case as of such date of determination less (d) in the Administrative
Agent’s reasonable credit judgment, the amount of checks issued by NewPageHoldCo
or any of its Subsidiaries to pay trade payables and other obligations which are
not paid within 60 days past the due date according to their original terms of
sale, in each case as of such date of determination, but which checks either
have not yet been sent or are subject to other arrangements which are expected
to delay the prompt presentation of such checks for payment.

“First Amendment” means that certain First Amendment to Term Loan Credit and
Guaranty Agreement dated as of September 11, 2009 among NewPageCo,
NewPageHoldCo, Administrative Agent, the financial institutions party thereto
and the Guarantors listed on the signature pages thereto; provided, that solely
for the purpose of “Consolidated Adjusted EBITDA”, “Consolidated Cash Interest
Expense” and “Consolidated Excess Cash Flow”, the term “First Amendment” shall
also mean the First Amendment to Revolving Credit and Guaranty Agreement, dated
as of September 11, 2009, entered into under the Revolving Credit Agreement.

“First Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section IV of the First Amendment.

“Parity Lien Debt” has the meaning set forth in the Collateral Trust Agreement.

“Priority Lien Debt” has the meaning set forth in the Collateral Trust
Agreement.

“Unrestricted Cash” means, as of any date, the aggregate amount of cash and Cash
Equivalents on the consolidated balance sheet of NewPageHoldCo and its
Subsidiaries that are Guarantor Subsidiaries which is free and clear of all
Liens (other than Permitted Collateral Liens), other than segregated cash and
Cash Equivalents the use of which, as of such date, is restricted by law or
Contractual Obligation to any specific purpose.

“Unsecured Hedge Agreement” means (i) an unsecured Interest Rate Agreement or an
unsecured Currency Agreement entered into in the ordinary course of NewPageCo’s
or any of its Subsidiaries’ businesses or (ii) a commodity futures contract,
forward contract, option to purchase or sell a commodity, or option, warrant or
other right with respect to a commodity futures contract or other similar
agreement or arrangement that, in each case, is unsecured and is entered into
for the purpose of hedging the risk of fluctuations in commodities prices
associated with the businesses of NewPageCo and its Subsidiaries and not for
speculative purposes; it being understood that the issuance of a letter of
credit for the benefit of the counterparty to such Interest Rate Agreement,
Currency Agreement or commodity contract, agreement, or arrangement and for the
account of NewPageCo or one of its Subsidiaries, in any such case to provide
credit support for the obligations of NewPageCo or such Subsidiary thereunder,
shall not cause such Interest Rate Agreement, Currency Agreement or commodity
contract, agreement or arrangement to be secured.

B. Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entireties:

“Agent” means each of the Syndication Agent, Administrative Agent and, if the
Auction Manager is GSCP or an Affiliate thereof, the Auction Manager.

“Applicable Margin” means (i) with respect to Term Loans that are Eurodollar
Rate Loans, an amount equal to (A) 7.00% per annum if the Senior Leverage Ratio
as of the end of the most recently ended Fiscal Quarter was greater than or
equal to 3.00 to 1.00 or (B) 6.50% per annum if the Senior Leverage Ratio as of
the end of the most recently ended Fiscal Quarter was less than 3.00 to 1.00,
and (ii) with respect to Term Loans that are Base Rate Loans, an amount equal to
(A) 6.00% per annum if the Senior Leverage Ratio as of the end of the most
recently ended Fiscal Quarter was greater than or equal to 3.00 to 1.00 or

 

2



--------------------------------------------------------------------------------

(B) 5.50% per annum if the Senior Leverage Ratio as of the end of the most
recently ended Fiscal Quarter was less than 3.00 to 1.00. No change in the
Applicable Margin shall be effective until three Business Days after the date on
which Administrative Agent shall have received the applicable financial
statements and a Compliance Certificate pursuant to Section 5.1(d) calculating
the Senior Leverage Ratio. At any time NewPageCo has not submitted to
Administrative Agent the applicable information as and when required under
Section 5.1(d), the Applicable Margin shall be determined as if the Senior
Leverage Ratio were in excess of 3.00:1.00. Within one Business Day of receipt
of the applicable information under Section 5.1(d), Administrative Agent shall
give each Lender telefacsimile or telephonic notice (confirmed in writing) of
the Applicable Margin in effect from such date. In the event that any financial
statement or certificate delivered pursuant to Section 5.1 is shown to be
inaccurate (at a time when this Agreement is in effect and unpaid Obligations
under this Agreement are outstanding (other than indemnities and other
contingent obligations not yet due and payable), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (x) NewPageCo shall immediately deliver to
Administrative Agent a correct certificate required by Section 5.1 for such
Applicable Period, (ii) the Applicable Margin shall be determined as if the
Senior Leverage Ratio were in excess of 3.00:1.00 and (iii) NewPageCo shall
immediately pay to Administrative Agent the accrued additional interest and/or
fees owing as a result of such increased Applicable Margin for such Applicable
Period. Nothing in this paragraph shall limit the right of Administrative Agent
or any Lender under Section 2.10 or Section 8.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding (i) any amount not payable in Cash
and (ii) any one time Consolidated Interest Expense of NewPageHoldCo and its
Subsidiaries payable in Cash which is incurred in connection with the First
Amendment; provided that for calculations for any four Fiscal Quarter period
ending on or prior to September 30, 2008, Consolidated Cash Interest Expense
shall be deemed to be the product of (i) such amounts from and including the
Closing Date through and including the last day of the applicable period,
respectively, multiplied by (ii) a fraction of which the numerator is 365 and
the denominator of which is the number of days elapsed in the period from and
including the Closing Date though and including the last day of the applicable
period.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) voluntary and scheduled repayments of Consolidated Total Debt
(excluding (x) repayments of Revolving Loans or Swing Line Loans (as such terms
are defined in the Revolving Credit Agreement) except to the extent the
Revolving Commitments (as such term is defined in the Revolving Credit
Agreement) are permanently reduced in connection with such repayments and
(y) for avoidance of doubt, any purchases, retirements or cancellations of other
Indebtedness permitted by Section 6.5(e)(iv) and any repurchases of Term Loans
by NewPageCo in accordance with section 10.6(i)), (b) Consolidated Capital
Expenditures (net of any proceeds of (y) any permitted related financings with
respect to such expenditures and (z) any sales of assets used to finance such
expenditures), (c) Consolidated Cash Interest Expense, (d) provisions for
current taxes based on income of NewPageHoldCo and its Subsidiaries and payable
in cash with respect to such period, (e) any cash expenses, charges or losses
added to Consolidated Net Income in determining Consolidated Adjusted EBITDA for
such period and (f) any one time Consolidated Interest Expense of NewPageHoldCo
and its Subsidiaries payable in Cash which is incurred in connection with the
First Amendment and is deducted from the calculation of Consolidated Cash
Interest Expense.

“Consolidated Senior Debt” means, as at any date of determination, the sum of
Indebtedness under the Revolving Credit Agreement plus Priority Lien Debt (as
defined in the Collateral Trust Agreement), in each case, appearing on a balance
sheet of NewPageHoldCo and its Subsidiaries as of such date determined on a
consolidated basis in accordance with GAAP.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), (ii) any

 

3



--------------------------------------------------------------------------------

commercial bank, insurance company, investment or mutual fund or other entity
that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course,
and (iii) solely for purposes of any assignments in each case in accordance with
Section 10.6(i), NewPageCo; provided, other than as set forth in clause (iii) of
this definition, no Affiliate of NewPageHoldCo or Sponsor other than a Sponsor
Affiliated Lender or Sponsor Affiliated Institutional Lender shall be an
Eligible Assignee.

C. Section 1.1 of the Credit Agreement is hereby amended by adding the following
sentence to the end of the existing definition of “Adjusted Eurodollar Rate”:

“Notwithstanding the foregoing, the Adjusted Eurodollar Rate shall at no time be
less than 2.50% per annum.”

D. Section 1.1 of the Credit Agreement is hereby amended by adding the following
sentence to the end of the existing definition of “Base Rate”:

“Notwithstanding the foregoing, the Base Rate shall at no time be less than
3.50% per annum.”

E. Section 1.1 of the Credit Agreement is hereby amended by restating clause
(5) of the definition of “Consolidated Adjusted EBITDA” to read as follows:

“(5) transaction costs incurred in connection with the Closing Date Related
Transactions, any Permitted Acquisition, and the First Amendment, to the extent
such costs were deducted in computing such Consolidated Net Income; plus”

F. Section 1.1 of the Credit Agreement is hereby amended by restating clause
(C) in the second sentence of the definition of “Indebtedness” to read as
follows:

“(C) the principal amount of the Indebtedness under any Hedge Agreement and
Unsecured Hedge Agreement at any time shall be equal to the amount payable as a
result of the termination of such Hedge Agreement or Unsecured Hedge Agreement,
as applicable, at such time.”

G. Section 1.1 of the Credit Agreement is hereby amended by restating clause
(3) of the definition of “Net Income” to read as follows:

“(3) any unrealized non-cash gains or losses in respect of Hedge Agreements and
Unsecured Hedge Agreements (including those resulting from the application of
FAS 133), to the extent that such gains or losses are deducted in computing Net
Income.”

 

1.2 Amendments to Section 2.14.

Section 2.14(e) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(e) Consolidated Excess Cash Flow. Subject to Section 2.14(g), in the event
that there shall be Consolidated Excess Cash Flow for any Fiscal Year,
commencing with the Fiscal Year ending December 31, 2009, NewPageCo shall, no
later than ninety days after the end of such Fiscal Year, prepay the Term Loans
as set forth in Section 2.15 in an aggregate amount equal to the percentage of
such Consolidated Excess Cash Flow set forth in the table below as determined by
reference to the Senior Leverage Ratio set forth in the table below and in
effect for such period determined from the most recent Compliance Certificate
delivered pursuant to Section 5.1(d) calculating the Senior Leverage Ratio:

 

Senior Leverage Ratio

   Prepayment %

> 3.00:1.00

   75%

< 3.00:1.00 and > 2.50:1.00

   50%

< 2.50:1.00 and > 2.00:1.00

   25%

< 2.00:1.00

     0%

 

4



--------------------------------------------------------------------------------

1.3 Amendments to Section 6.1.

A. Section 6.1(l) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(l) Indebtedness under Hedge Agreements required pursuant to, and entered into
in accordance with, Section 5.12 or any Hedge Agreements and Unsecured Hedge
Agreements entered into in the ordinary course of business and not for
speculative purposes; provided that any Hedge Agreement or Unsecured Hedge
Agreement that could result in any uncovered short positions with respect to
commodities shall not be permitted pursuant to this clause (l);”

B. Section 6.1(p) of the Credit Agreement is hereby amended by deleting the
reference to “$100,000,000” and inserting “$50,000,000” in place thereof.

C. Clause (y) of the proviso contained in Section 6.1(q) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“(y) exceed in a principal amount the Indebtedness being renewed, extended or
refinanced, original issue discount with respect to such new Indebtedness,
accrued cash interest payable thereon, capitalized interest permitted or
required to be paid thereunder, premium (if any) thereon, other reasonable
amounts necessary to accomplish such extension, renewal or refinancing, and
reasonable fees and expenses incurred in connection therewith, or”

C. Section 6.1 of the Credit Agreement is hereby amended by (a) deleting clause
(u) thereof, (b) replacing “; and” at the end of clause (t) with a period, and
(c) inserting “and” at the end of clause (s).

 

1.4 Amendments to Section 6.2.

Section 6.2(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(a) (i) Liens in favor of Collateral Trustee for the benefit of Secured Parties
granted pursuant to any Credit Document, (ii) Liens granted pursuant to the
Revolving Credit Agreement or any “Credit Document” as defined thereunder,
(iii) Liens in the Second Lien Financing Collateral securing the obligations and
indebtedness incurred pursuant to the Senior Secured Floating Rate Note
Documents, the Senior Secured Fixed Rate Note Documents and the 2007 Senior
Secured Fixed Rate Note Documents, and (iv) Liens securing Indebtedness
permitted by Section 6.1(q) that extends, renews, refinances or replaces any
Lien described in clause (i), (ii) or (iii) of this subsection (a), or that was
previously incurred pursuant to Section 6.1(q) to refinance such Indebtedness,
so long as such Liens do not extend to any assets other than those securing such
Indebtedness at the time of any such extension, renewal, refinancing or
replacement and are subject to the terms of the Intercreditor Agreement and the
Collateral Trust Agreement, as applicable; provided that such Liens may only
secure any such Indebtedness that extends, renews, refinances or replaces the
Term Loans so long as, on the date such Indebtedness is incurred and after
giving effect thereto and to the application of proceeds thereof, the Interest
Coverage Ratio on a pro forma basis as of the most recently ended Fiscal Quarter
for which financial statements have been delivered pursuant to Section 5.1 would
be no less than 1.00 to 1.00; provided, further, that Liens permitted under this
Section 6.2(a) shall not at any time secure (i) Priority Lien Debt and
Indebtedness under the Revolving Credit Agreement in an aggregate principal
amount in excess of $2,075,000,000 less any mandatory prepayments required under
any Priority Lien Debt or, to the extent accompanied by a permanent commitment
reduction, under the Revolving Credit Agreement plus the sum of (a) any original
issue discount with respect to such new Indebtedness to the extent necessary
under then current market conditions to complete the issuance of such new
Indebtedness, (b) any premium (if any) payable in connection with any such
extension, renewal, refinancing or replacement of Priority Lien Debt or the
Revolving Credit Agreement, as applicable, (provided in connection with any
proposed extension or renewal of any of the Term Loans, the opportunity to so
extend or renew shall be offered to all Lenders and all extending or renewing
Lenders shall receive a proportionate share of any premium paid in connection
therewith), (c) any accrued and unpaid cash interest permitted or required to be
paid thereunder and (d) any reasonable fees and expenses incurred in connection
with any

 

5



--------------------------------------------------------------------------------

such extension, renewal, refinancing or replacement, and (ii) Parity Lien Debt
in an aggregate principal amount in excess of $1,050,000,000 less any mandatory
prepayments required under any Parity Lien Debt plus the sum of (a) any original
issue discount with respect to such new Indebtedness to the extent necessary
under then current market conditions to complete the issuance of such new
Indebtedness, (b) any premium (if any) payable in connection with any such
extension, renewal, refinancing or replacement of Parity Lien Debt, (c) any
accrued and unpaid cash interest and any capitalized interest permitted or
required to be paid thereunder and (d) any reasonable fees and expenses incurred
in connection with any such extension, renewal, refinancing or replacement.

 

1.5 Amendments to Section 6.5.

A. Section 6.5(e) is amended by (a) inserting the word “and” at the end of
clause (iii) and (b) inserting a new clause (iv) immediately after clause
(iii) as follows:

(iv) repurchase, redeem or otherwise acquire, and in each case, retire, any
Senior Secured Floating Rate Notes, any Senior Secured Fixed Rate Notes or any
2007 Senior Secured Fixed Rate Notes in an aggregate amount paid in connection
therewith not to exceed (A) $100,000,000 in the aggregate so long as the Senior
Leverage Ratio as of the end of the most recently ended Fiscal Quarter prior to
such repurchase, redemption, acquisition or retirement was greater than 2.00 to
1.00 but less than or equal to 2.50 to 1.00 or (B) $150,000,000 in the aggregate
so long as the Senior Leverage Ratio as of the end of the most recently ended
Fiscal Quarter prior to such repurchase, redemption, acquisition or retirement
was less than or equal to 2.00 to 1.00; provided that Restricted Junior Payments
made under this clause (e)(iv) shall constitute usage of the basket set forth in
clause (e)(iii).

B. Section 6.5(k) is hereby amended and restated in its entirety to read as
follows:

“(k) at any time following delivery of the Credit Parties’ financial statements
for the Fiscal Quarter ending June 30, 2010 in accordance with Section 5.1(b),
so long as no Default or Event of Default shall have occurred and be continuing
or shall be caused thereby, upon the occurrence of an IPO (and substantially
concurrently therewith, or in the case of an IPO that occurs prior to the
delivery of the financial statements for the Fiscal Quarter ending June 30,
2010, substantially concurrently with such delivery), NewPageHoldCo may use the
proceeds of such IPO to (1) prepay the NewPageHoldCo PIK Notes and/or (2) make
Restricted payments to SuperHoldco to enable SuperHoldco to prepay the
SuperHoldco PIK Notes (so long as SuperHoldco applies the proceeds of such
Restricted Payment to such purpose).”

 

1.6 Amendment to Section 6.7.

Section 6.7(k) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(k) Investments under Hedge Agreements and Unsecured Hedge Agreements to the
extent permitted under Section 6.1 and Investments under the Commodities Hedge
Agreement;”

 

6



--------------------------------------------------------------------------------

1.7 Amendments to Section 6.8.

A. Section 6.8(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(a) Interest Coverage Ratio. NewPageHoldCo shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending June 30, 2010, to be less than the correlative ratio
indicated:

 

Fiscal Quarter

   Interest
Coverage
Ratio

2nd Fiscal Quarter 2010

   1.00:1.00

3rd Fiscal Quarter 2010

   1.00:1.00

4th Fiscal Quarter 2010

   1.00:1.00

1st Fiscal Quarter 2011

   1.50:1.00

2nd Fiscal Quarter 2011

   1.50:1.00

3rd Fiscal Quarter 2011

   1.50:1.00

4th Fiscal Quarter 2011

   1.50:1.00

1st Fiscal Quarter 2012

   1.75:1.00

2nd Fiscal Quarter 2012

   1.75:1.00

3rd Fiscal Quarter 2012

   1.75:1.00

4th Fiscal Quarter 2012

   1.75:1.00

1st Fiscal Quarter 2013 and each Fiscal Quarter thereafter

   2.00:1.00”

B. Section 6.8(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(b) Fixed Charge Coverage Ratio. NewPageHoldCo shall not permit the Fixed
Charge Coverage Ratio as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending March 31, 2011, to be less than the correlative ratio
indicated:

 

Fiscal Quarter

   Fixed Charge
Coverage
Ratio

1st Fiscal Quarter 2011

   1.00:1.00

2nd Fiscal Quarter 2011

   1.00:1.00

3rd Fiscal Quarter 2011

   1.00:1.00

4th Fiscal Quarter 2011

   1.00:1.00

1st Fiscal Quarter 2012

   1.00:1.00

2nd Fiscal Quarter 2012

   1.00:1.00

3rd Fiscal Quarter 2012

   1.10:1.00

4th Fiscal Quarter 2012

   1.10:1.00

1st Fiscal Quarter 2013

   1.10:1.00

2nd Fiscal Quarter 2013 and each Fiscal Quarter thereafter

   1.20:1.00”

 

7



--------------------------------------------------------------------------------

C. Section 6.8(c) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(c) Total Leverage Ratio. NewPageHoldCo shall not permit the Total Leverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending June 30, 2010, to exceed the correlative ratio indicated:

 

Fiscal Quarter

   Total
Leverage
Ratio

2nd Fiscal Quarter 2010

   9.75:1.00

3rd Fiscal Quarter 2010

   9.25:1.00

4th Fiscal Quarter 2010

   8.00:1.00

1st Fiscal Quarter 2011

   6.25:1.00

2nd Fiscal Quarter 2011

   6.25:1.00

3rd Fiscal Quarter 2011

   6.25:1.00

4th Fiscal Quarter 2011

   5.75:1.00

1st Fiscal Quarter 2012

   5.75:1.00

2nd Fiscal Quarter 2012

   5.75:1.00

3rd Fiscal Quarter 2012

   5.00:1.00

4th Fiscal Quarter 2012

   5.00:1.00

1st Fiscal Quarter 2013

   5.00:1.00

2nd Fiscal Quarter 2013 and each Fiscal Quarter thereafter

   4.75:1.00”

D. Section 6.8(d) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(d) Senior Leverage Ratio. NewPageHoldCo shall not permit the Senior Leverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending June 30, 2010, to exceed the correlative ratio indicated:

 

Fiscal Quarter

   Senior
Leverage
Ratio

2nd Fiscal Quarter 2010

   5.25:1.00

3rd Fiscal Quarter 2010

   4.75:1.00

4th Fiscal Quarter 2010

   4.00:1.00

1st Fiscal Quarter 2011

   3.00:1.00

2nd Fiscal Quarter 2011

   3.00:1.00

3rd Fiscal Quarter 2011

   3.00:1.00

4th Fiscal Quarter 2011

   2.75:1.00

1std Fiscal Quarter 2012

   2.75:1.00

2nd Fiscal Quarter 2012

   2.75:1.00

3rd Fiscal Quarter 2012 and each Fiscal Quarter thereafter

   2.50:1.00”

E. Section 6.8(e) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(e) Maximum Consolidated Capital Expenditures. NewPageHoldCo shall not, and
shall not permit its Subsidiaries to, make or incur Consolidated Capital
Expenditures, during any four Fiscal Quarter period ending on the last day of
each of the Fiscal Quarters set forth below to be greater than the amounts set
forth opposite such Fiscal Quarter:

 

Fiscal Quarter Ending

   Consolidated
Capital
Expenditures

3rd Fiscal Quarter 2009

   $ 125,000,000

4th Fiscal Quarter 2009

   $ 125,000,000

1st Fiscal Quarter 2010

   $ 125,000,000

 

8



--------------------------------------------------------------------------------

Thereafter NewPageHoldCo shall not, and shall not permit its Subsidiaries to,
make or incur Consolidated Capital Expenditures, in any Fiscal Year indicated
below, in an aggregate amount for NewPageHoldCo and its Subsidiaries in excess
of the corresponding amount set forth below opposite such Fiscal Year; provided,
that (x) if the aggregate amount of Consolidated Capital Expenditures for any
such Fiscal Year indicated below shall be less than the amount set forth in the
table below for such Fiscal Year (before any carryover), then such shortfall may
be added to the amount of Consolidated Capital Expenditures permitted for the
immediately succeeding (but not any other) Fiscal Year and (y) in determining
whether any amount is available for carryover, the amount expended in any Fiscal
Year shall first be deemed to be from the amount allocated to such year before
any carryover:

 

Fiscal Year

   Consolidated
Capital Expenditures

2010 and each Fiscal Year thereafter

   $ 250,000,000

Commencing with the 2nd Fiscal Quarter in 2010, if at the end of any Fiscal
Quarter the Total Leverage Ratio as of the end of such Fiscal Quarter shall be
3.50:1.00 or less then NewPageCo and its Subsidiaries may make or incur
Consolidated Capital Expenditures during such Fiscal Quarter in addition to
those otherwise permitted by this Section 6.8(e).”

F. Section 6.8 of the Credit Agreement is hereby amended to add the following
new Section 6.8(h) at the end thereof:

“(h) Minimum Consolidated Liquidity. NewPageHoldCo shall not permit Consolidated
Liquidity as of the last day of any Fiscal Quarter ending on or prior to the
Fiscal Quarter ending December 31, 2010 to be less than $150,000,000.”

 

1.8 Amendments to Section 10.6.

Section 10.6 of the Credit Agreement is hereby amended by inserting a new
Section 10.6(i) immediately after the end of Section 10.6(h) as follows:

“(i) Certain Permitted Term Loan Purchases. Notwithstanding anything to the
contrary contained in this Section 10.6 or any other provision of this
Agreement, so long as, (x) no Default or Event of Default has occurred and is
continuing or would result therefrom, and (y) as of the most recently completed
Fiscal Quarter for which financial statements have been delivered pursuant to
the terms of this Agreement the Senior Leverage Ratio was less than 3.00 to
1.00, NewPageCo may purchase outstanding Term Loans on the following basis:

(i) Any such purchase shall be subject to the condition that the purchase price
therefor shall be less than that principal amount of such Term Loans so
purchased and accrued and unpaid interest thereon and shall be the same purchase
price for all Term Loans purchased in connection with any one auction.

(ii) Such purchase or purchases may be made solely in one or more “Dutch
auctions” pursuant to the Auction Procedures established for each such purchase.
The Auction Manager shall be appointed pursuant to an engagement letter (the
“Auction Manager Engagement Letter”) in form and substance satisfactory to the
parties thereto.

(iii) In addition, NewPageCo represents and warrants to the Administrative Agent
and the auction manager that, as of the launch date of any auction and as of the
effective date of any related Assignment Agreement, it is not in possession of
any information regarding any Credit Party, its assets, its ability to perform
its Obligations or any other matter that could reasonably be expected to be
material to a decision by any Lender to participate in such auction and
assignment or enter into any Assignment Agreement in connection therewith, or
participate in any of the transactions contemplated thereby, that has not
previously been disclosed to the Administrative Agent, each assigning Lender and
the auction manager. In the event that any assigning Lender has determined for
itself to not access any

 

9



--------------------------------------------------------------------------------

information so disclosed, such assigning Lender acknowledges that (i) other
Lenders may have availed themselves of such information and (ii) neither
NewPageCo, the auction manager, nor the Administrative Agent has any
responsibility for such Lender’s decision to limit the scope of the information
it has obtained in connection with its evaluation of the auction or selling its
Term Loans in accordance with this Section 10.6(i).

(iv) Assignment of any Term Loans to NewPageCo shall be effective (a) upon
receipt of payment by the assigning Lender of the purchase price for the Term
Loans purchased by NewPageCo and (b) upon receipt by Administrative Agent of a
fully executed copy of the applicable Assignment Agreement. Interest on such
Term Loans accrued through the effective date of any related Assignment
Agreement shall be paid to the Lender that has assigned such Term Loans to
NewPageCo on such date and shall constitute payment of interest thereon pursuant
to Section 2.8 hereof.

(v) Following the effectiveness of any such assignment or sale to NewPageCo, no
interest shall accrue on the Term Loans so assigned or sold and such Term Loans
shall be deemed cancelled or retired and no longer outstanding (and may not be
resold by NewPageCo), for all purposes of this Agreement and all other Credit
Documents (notwithstanding any provisions herein or therein to the contrary),
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document,
(B) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Credit Document, (C) the providing
of any rights to NewPageCo as a Lender under this Agreement or any other Credit
Document, (D) the determination of Requisite Lenders and (E) the calculation of
the financial covenants set forth in Section 6.8, or for any similar or related
purpose, under this Agreement or any other Credit Document.”

 

1.9 Amendments to Exhibits.

Exhibit E and L to the Credit Agreement are hereby amended and restated to read
as set forth in Annex II and III, respectively, attached hereto.

 

1.10 Amendment to Collateral Trust Agreement, Intercreditor Agreement and
Security Documents.

Each of the Consenting Lenders hereby consents, authorizes and directs the
Administrative Agent on behalf of all Lenders to execute and deliver, and to
direct the Collateral Trustee pursuant an “Act of Required Debtholders” (as
defined in the Collateral Trust Agreement) to execute and deliver, amendments to
the Collateral Trust Agreement the Intercreditor Agreement and any applicable
“Security Document” (as defined in the Collateral Trust Agreement), as
applicable, (i) to amend Section 4.1 of the Collateral Trust Agreement to allow
the Collateral Trustee to subordinate any Lien granted to the Collateral Trustee
in connection with any sale or disposition of any collateral (or interest
therein) disposed of as set forth in Section 4.1(a)(2) of the Collateral Trust
Agreement and (ii) amend the Security Documents, including the Pledge and
Security Agreement to clarify that any Priority Lien Obligations (as defined in
the Pledge and Security Agreement) that constitutes a “security” for purposes of
the Securities Act of 1993, as amended, shall not be secured by any Separate
Collateral (as defined in the Collateral Trust Agreement) or by any Intercompany
Notes of Subsidiaries (as defined in the Collateral Trust Agreement).

SECTION II. AMENDMENT FEES

As consideration for the execution, delivery and performance of this Amendment,
NewPageCo shall pay to Administrative Agent, for the ratable benefit of those
Lenders who have executed and delivered this Amendment on or before the First
Amendment Effective Date (the “Consenting Lenders”), an amendment fee in an
amount equal to the product of (a) 0.50% multiplied by (b) the aggregate Term
Loans then outstanding of such Consenting Lenders (the “Amendment Fees”), which
Amendment Fees shall be non-refundable and fully earned and payable on the First
Amendment Effective Date.

 

10



--------------------------------------------------------------------------------

SECTION III. AUTHORIZATION TO THE ADMINISTRATIVE AGENT AND COLLATERAL TRUSTEE

Each of the Consenting Lenders hereby consents, authorizes and directs the
Administrative Agent on behalf of all Lenders to execute and deliver, and to
direct the Collateral Trustee pursuant an “Act of Required Debtholders” (as
defined in the Collateral Trust Agreement) to execute and deliver, all such
agreements, instruments, amendments, mortgage modifications, subordination
agreements and other documents or instruments in order to effect the terms of
this Amendment and the transactions contemplated or permitted hereby, including
the execution of any amendments to the Collateral Trust Agreement and the
Intercreditor Agreement that the Administrative Agent may determine to be
necessary in connection with any of the foregoing.

SECTION IV. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):

A. Execution. Administrative Agent shall have received a counterpart signature
page of this Amendment duly executed by each of the Credit Parties and the
Requisite Lenders.

B. Fees and Expenses. The Administrative Agent shall have received the Amendment
Fees and all other fees and amounts due and payable on or prior to the First
Amendment Effective Date, including, to the extent invoiced, reimbursement or
other payment of all out-of-pocket expenses required to be reimbursed or paid by
NewPageCo hereunder or any other Credit Document.

C. Revolving Credit Agreement Amendment. Administrative Agent shall have
received a copy of a first amendment to the Revolving Credit Agreement (the
“Revolving Credit Agreement Amendment”), duly executed and delivered by each of
the Credit Parties and the Requisite Lenders (as such term is defined in the
Revolving Credit Agreement) that reflects the amendments thereto substantially
similar to the amendments set forth in this Amendment (to the extent
applicable).

D. Diligence. Administrative Agent shall have received information in form and
substance reasonably satisfactory to the Administrative Agent regarding the
Credit Parties’ cash management structure and shall have received the results of
Lien searches conducted as of a recent date confirming to the reasonable
satisfaction of the Administrative Agent that there are not Liens disclosed by
such searches which are prior to the Liens granted to the Collateral Trustee for
the benefit of the Secured Parties except as permitted by the Credit Documents.

E. Necessary Consents. Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.

F. Other Documents. Administrative Agent and Lenders shall have received such
other documents, mortgage modifications, subordination agreements,
reaffirmations, opinions of counsel (including an opinion of Schulte Roth &
Zabel LLP and local counsel opinions requested by the Administrative Agent),
certificates, notices, information or agreements regarding Credit Parties as
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent. Each Lender party hereto
hereby authorizes the Administrative Agent to enter into any amendments to
Credit Documents on behalf of the Lenders and other Secured Parties as the
Administrative Agent shall deem appropriate in connection with this Amendment.

 

11



--------------------------------------------------------------------------------

SECTION V. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Credit Party which is a party
hereto represents and warrants to each Lender that the following statements are
true and correct in all material respects:

A. Corporate Power and Authority. Each Credit Party, which is party hereto, has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”) and the other
Credit Documents.

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement and the other Credit Documents have
been duly authorized by all necessary action on the part of each Credit Party.

C. No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of NewPageHoldCo, NewPageCo or any Credit Party or (B) any applicable order of
any court or any rule, regulation or order of any Governmental Authority,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under any Contractual Obligation of
the applicable Credit Party, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this Section V.C., individually or
in the aggregate could reasonably be expected to have a Material Adverse Effect,
(iii) except as permitted under the Amended Agreement, result in or require the
creation or imposition of any Lien upon any of the properties or assets of each
Credit Party (other than any Liens created under any of the Credit Documents in
favor of Administrative Agent on behalf of Lenders), or (iv) require any
approval of stockholders or partners or any approval or consent of any Person
under any Contractual Obligation of each Credit Party, except for such approvals
or consents which will be obtained on or before the First Amendment Effective
Date and except for any such approvals or consents the failure of which to
obtain will not have a Material Adverse Effect.

D. Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by NewPageCo and NewPageHoldCo of the Amended
Agreement and the other Credit Documents, except for such actions, consents and
approvals the failure to obtain or make which could not reasonably be expected
to result in a Material Adverse Effect or which have been obtained and are in
full force and effect.

E. Binding Obligation. This Amendment and the Amended Agreement have been duly
executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

F. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Section 4 of the Amended Agreement
are and will be true and correct in all material respects on and as of the First
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.

G. Absence of Default. No event has occurred and is continuing or, after giving
effect to the terms of this Amendment, will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default or a Default.

 

12



--------------------------------------------------------------------------------

SECTION VI. ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Credit Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Credit
Documents the payment and performance of all “Obligations” under each of the
Credit Documents to which it is a party (in each case as such terms are defined
in the applicable Credit Document).

Each Guarantor acknowledges and agrees that any of the Credit Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each Guarantor represents and warrants that all representations and warranties
contained in the Amended Agreement and the Credit Documents to which it is a
party or otherwise bound are true and correct in all material respects on and as
of the First Amendment Effective Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(ii) nothing in the Credit Agreement, this Amendment or any other Credit
Document shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.

SECTION VII. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

(i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.

B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.

D. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached

 

13



--------------------------------------------------------------------------------

from multiple separate counterparts and attached to a single counterpart so that
all signature pages are physically attached to the same document. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier,
facsimile or electronic delivery (in pdf format) shall be effective as delivery
of a manually executed counterpart of this Amendment.

E. Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

F. Consent. Each Lender signatory hereto hereby consents to the Revolving Credit
Agreement Amendment.

[Remainder of this page intentionally left blank.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

NEWPAGE CORPORATION By:  

/s/    Douglas K. Cooper

Name:   Douglas K. Cooper Title:   Vice President, General Counsel & Secretary
NEWPAGE HOLDING CORPORATION By:  

/s/    Douglas K. Cooper

Name:   Douglas K. Cooper Title:   Vice President, General Counsel & Secretary
CHILLICOTHE PAPER INC. WICKLIFFE PAPER COMPANY LLC ESCANABA PAPER COMPANY LUKE
PAPER COMPANY RUMFORD PAPER COMPANY NEWPAGE ENERGY SERVICES LLC UPLAND
RESOURCES, INC. RUMFORD COGENERATION, INC. RUMFORD FALLS POWER COMPANY NEWPAGE
CONSOLIDATED PAPERS INC. NEWPAGE WISCONSIN SYSTEM INC. NEWPAGE CANADIAN SALES
LLC NEWPAGE PORT HAWKESBURY CORP.

NEWPAGE PORT HAWKESBURY HOLDING LLC

By:  

/s/    Douglas K. Cooper

Name:   Douglas K. Cooper Title:   Vice President, General Counsel & Secretary

 

GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent, Sole Lead Arranger,
Sole
Bookrunner, and a Lender By:  

/s/    Andrew Caditz

  Authorized Signatory [LENDER SIGNATURE PAGES NOT INCLUDED]



--------------------------------------------------------------------------------

ANNEX II TO FIRST AMENDMENT TO

CREDIT AGREEMENT

EXHIBIT E

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1.    Assignor:____________________________ 2.   
Assignee:____________________________    [and is an Affiliate/Approved
Fund[******]] 3.    Borrower: NewPage Corporation, a Delaware corporation 4.   
Administrative Agent: Goldman Sachs Credit Partners L.P., as the administrative
agent under the Credit Agreement 5.    Credit Agreement: The $1,600,000,000 Term
Loan Credit and Guaranty Agreement, dated as of December 21, 2007 (as amended by
the First Amendment thereto dated as of September 11, 2009), among Borrower,
NewPage Holding Corporation, a Delaware corporation, certain Subsidiaries of
Company, as Guarantors, the Lenders party thereto from time to time, Goldman
Sachs Credit Partners L.P., as Sole Lead Arranger, Sole Bookrunner and
Administrative Agent, UBS Securities LLC, as Co-Manager and Syndication Agent,
Barclays Capital, as Co-Manager, and Barclays Bank PLC, as Documentation Agent.

 

[******] Select as applicable.



--------------------------------------------------------------------------------

6.    Assigned Interest:

 

Aggregate Amount of

Term Loan

Commitment/Term

Loans

for all Lenders

  

Amount of Term

Loan

Commitment/Term

Loans

Assigned

  

Percentage Assigned

of Term Loan

Commitment/Term

Loans

[*******]

     

$                                         

   $                                            
                                         %    

$                                         

   $                                            
                                         %    

$                                         

   $                                            
                                         %

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

7.    Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]

   [NAME OF ASSIGNEE] Notices:       Notices:                                  
          

Attention:

     

Attention:

  

Telecopier:

     

Telecopier:

with a copy to:

   with a copy to:                                          

Attention:

     

Attention:

  

Telecopier:

     

Telecopier:

Wire Instructions:

   Wire Instructions:

 

8.    [Registration and Processing Fee: $3,500.00 ] [********]

 

[*******] Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

[********] Not applicable (i) in connection with an assignment by or to GSCP or
any Affiliate thereof or (ii) in the case of an Assignee which is already a
Lender or is an Affiliate or a Related Fund of a Lender or a Person under common
management with a Lender.



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

[Consented to and][*********] Accepted: GOLDMAN SACHS CREDIT PARTNERS L.P., as
Administrative Agent By:  

 

  Authorized Signatory [Consented to:][**********] NEWPAGE CORPORATION By:  

 

Name:   Title:   NEWPAGE HOLDING CORPORATION By:  

 

Name:   Title:  

 

[********] To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

[*********] To be added only if the consent of the Company is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a Non-US Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at that time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.1

 

1 In connection with an assignment made to NewPageCo pursuant to
Section 10.6(i), insert the following Sections 1.2 and 1.3 in lieu of
Section 1.2 above:

1.2 Assignee. The Assignee represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver the
Offer Documents and to consummate the transactions contemplated hereby, (ii) it
has transmitted same-day funds to the Assignor on the effective date of its
purchase of the Term Loans, and (iii) from and after such date, no interest
shall accrue and any Term Loans assigned by the Assignor shall be deemed
cancelled for all purposes and no longer outstanding.

1.3 Independent Credit Decision. Each of Assignor and Assignee acknowledges that
(i) the other party currently may have, and later may come into possession of,
information regarding the Credit Documents or the Credit Parties that is not
known to it and that may be material to a decision to enter into the Assignment
(“Excluded Information”), (ii) it has independently and without reliance on the
other party made its own analysis and determined to enter into this Assignment
and to consummate the transactions contemplated hereby notwithstanding its lack
of knowledge of the Excluded Information and (iii) the other party shall have no
liability to it, and it hereby to the extent permitted by law waives and
releases any claims it may have against the other party under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information;
provided that the Excluded Information shall not and does not affect the truth
or accuracy of the representations or warranties of such party in this
Assignment. Each of Assignor and Assignee further acknowledges that the Excluded
Information may not be available to the Administrative Agent, the Auction
Manager or the other Lenders in the Credit Agreement.



--------------------------------------------------------------------------------

2. Payments. All payments with respect to the Assigned Interests shall be made
on the Effective Date as follows:

2.1 With respect to Assigned Interests for Term Loans, unless notice to the
contrary is delivered to the Lender from the Administrative Agent, payment to
the Assignor by the Assignee in respect of the Assigned Interest shall include
such compensation to the Assignor as may be agreed upon by the Assignor and the
Assignee with respect to all unpaid interest which has accrued on the Assigned
Interest to but excluding the Effective Date. On and after the applicable
Effective Date, the Assignee shall be entitled to receive all interest paid or
payable with respect to the Assigned Interest, whether such interest accrued
before or after the Effective Date.

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment and the rights and
obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York
without regard to conflict of laws principles thereof.



--------------------------------------------------------------------------------

ANNEX III TO FIRST AMENDMENT TO

CREDIT AGREEMENT

EXHIBIT L

DUTCH AUCTION PROCEDURES

This Outline is intended to summarize certain basic terms of the modified Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Section 10.6(i) of the Credit Agreement, of which this Exhibit L is a part.
It is not intended to be a definitive statement of all of the terms and
conditions of a modified Dutch auction, the definitive terms and conditions for
which shall be set forth in the applicable Auction Procedures set for each
Auction (the “Offer Documents”). None of the Administrative Agent, the Auction
Manager and any other Agent, or any of their respective Affiliates, makes any
recommendation pursuant to the Offer Documents as to whether or not any Lender
should sell its Term Loans to NewPageCo pursuant to the Offer Documents, nor
shall the decision by the Administrative Agent, the Auction Manager or any other
Agent (or any of their Affiliates) in its capacity as a Lender be deemed to
constitute such a recommendation. Each Lender should make its own decision on
whether to sell any of its Term Loans and, if it decides to do so, the principal
amount of and price to be sought for such Term Loans. Each Lender should review
the form of Assignment Agreement attached as Exhibit E to the Credit Agreement.
In addition, each Lender should consult its own attorney, business advisor or
tax advisor as to legal, business, tax and related matters concerning this
Auction and the Offer Documents. Capitalized terms not otherwise defined in this
Exhibit have the meanings assigned to them in the Credit Agreement.

Summary. NewPageCo may conduct one or more modified Dutch auctions in order to
purchase Term Loans (each, an “Auction”) pursuant to the procedures described
herein.

Notice Procedures. In connection with each Auction, NewPageCo will provide
notification to the Auction Manager (for distribution to the Lenders) of the
Term Loans that will be the subject of the Auction (an “Auction Notice”). Each
Auction Notice shall contain (i) the maximum principal amount of Term Loans
NewPageCo is willing to purchase in the Auction (the “Auction Amount”); (ii) the
range of discounts to par (the “Discount Range”), expressed as a range of prices
per $1,000 (in increments of $5), at which NewPageCo would be willing to
purchase Term Loans in the Auction; (iii) any additional conditions precedent to
NewPageCo’s obligation to complete such Auction and purchase Term Loans pursuant
thereto (which conditions shall be reasonably satisfactory to the Auction
Manager) and (iv) the date on which the Auction will conclude, on which date
Return Bids (as defined below) will be due by 1:00 p.m. New York time, as such
date and time may be extended (such time, the “Expiration Time”) for a period
not exceeding five Business Days upon notice by NewPageCo to the Auction Manager
received not less than 24 hours before the original Expiration Time; provided,
however, that only one extension per Offer shall be permitted. In addition, not
less than 24 hours before the Expiration Time NewPageCo may, in consultation
with the Auction Manager, increase the Auction Amount and/or increase the upper
end of the Discount Range. An Auction shall be regarded as a “Failed Auction” in
the event that either (x) NewPageCo withdraws such Auction in accordance with
the terms hereof or (y) the Expiration Time occurs with no Qualifying Bids
having been received. In the event of a Failed Auction, NewPageCo shall not be
permitted to deliver a new Auction Notice prior to the date occurring five
(5) Business Days after such withdrawal or Expiration Time, as the case may be.

Reply Procedures. In connection with any Auction, each Lender holding Term Loans
wishing to participate in such Auction shall, prior to the Expiration Time,
provide the Auction Manager with a notice of participation (the “Return Bid”, in
the form included in the Offer Document) which shall specify (i) a discount to
par expressed as a price per $1,000 (in increments of $5) of Term Loans (the
“Reply Price”) within the Discount Range and (ii) the principal amount of Term
Loans, in an amount not less than US$1,000,000 or an integral multiple in excess
thereof, that such Lender is willing to offer for sale at its Reply Price (the
“Reply Amount”); provided, that Lender may submit a Reply Amount that is less
than the minimum amount and/or incremental amount requirements described above
only if the Reply Amount comprises the entire amount of Term Loans held



--------------------------------------------------------------------------------

by such Lender. Lenders may only submit one Return Bid per Auction but each
Return Bid may contain up to three component bids, each of which may result in a
separate Qualifying Bid (as defined below) and each of which will not be
contingent on any other component bid submitted by such Lender resulting in a
Qualifying Bid. In addition to the Return Bid, the participating Lender must
execute and deliver, to be held by the Auction Manager, an appropriately
completed Assignment Agreement (the “NewPageCo Assignment Agreement”). NewPageCo
will not purchase any Term Loans at a price that is higher than the applicable
Discount Range, nor will any Return Bids (including any component bids specified
therein) submitted at a price that is higher than such applicable Discount Range
be considered in any calculation of the Applicable Threshold Price.

Acceptance Procedures. Based on the Reply Price and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with NewPageCo, will
calculate the lowest purchase price (the “Applicable Threshold Price”) for the
Auction within the Discount Range for the Auction that will allow NewPageCo to
complete the Auction by purchasing the full Auction Amount (or such lesser
amount of Term Loans for which NewPageCo has received Qualifying Bids (as
defined below)), provided that the aggregate principal amount of Term Loans
purchased by NewPageCo shall not exceed the Auction Amount. Subject to the
proration mechanics described below, NewPageCo shall purchase Term Loans from
each Lender (i) whose Return Bid is within the Discount Range and contains a
Reply Price that is equal to or less than the Applicable Threshold Price and
(ii) who has validly executed and delivered a NewPageCo Assignment Agreement and
other documents required by the Administrative Agent to be executed to effect
the assignment (each, a “Qualifying Bid”). All Term Loans included in Qualifying
Bids (including multiple component Qualifying Bids contained in a single Return
Bid) received at a Reply Price lower than the Applicable Threshold Price will be
purchased at the Applicable Threshold Price and shall not be subject to
proration as described below.

Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component bid thereof) constituting Qualifying Bids at the Applicable
Threshold Price will be purchased at the Applicable Threshold Price; provided
that if the aggregate principal amount of all Term Loans for which Qualifying
Bids have been submitted in any given Auction at the Applicable Threshold Price
would exceed the remaining portion of the Auction Amount (after deducting all
Term Loans to be purchased as described above in the last sentence under
Acceptance Procedures), NewPageCo shall purchase the Term Loans for which the
Qualifying Bids submitted were at the Applicable Threshold Price ratably based
on the respective principal amounts offered and in an aggregate amount equal to
the amount necessary to complete the purchase of the Auction Amount. No Return
Bids (or any component thereof) will be accepted above the Applicable Threshold
Price.

Notification Procedures. Auction Manager will calculate the Applicable Threshold
Price and post the Applicable Threshold Price and proration factor onto an
internet site (including an IntraLinks, SyndTrak or other electronic workspace)
in accordance with the Auction Manager’s standard dissemination practices by
4:00 p.m. New York time on the same Business Day as the date the Return Bids
were due. The Auction Manager will insert the principal amount of Term Loans to
be assigned and the applicable settlement date into each applicable NewPageCo
Assignment Agreement received in connection with a Qualifying Bid. Upon request
of the submitting Lender, the Auction Manager will promptly return any NewPageCo
Assignment Agreeement received in connection with a Return Bid that is not a
Qualifying Bid.

Additional Procedures. Once initiated by an Auction Notice, NewPageCo may
withdraw an Auction only in the event that, as of such time, no Qualifying Bid
has been received by the Auction Manager. Furthermore, in connection with any
Auction, upon submission by a Lender of a Return Bid, such Lender will not have
any withdrawal rights. Any Return Bid (including any component bid thereof)
delivered to the Auction Manager may not be modified, revoked, terminated or
cancelled by a Lender. However, an Auction may become void or may be terminated
(either by NewPageCo or by the Auction Manager), if the terms and conditions set
forth in Section 10.6(i) of the Credit Agreement or referred to in clause
(iii) above under “Notice Procedures” are not, or will not be, met. The purchase
price shall be paid by NewPageCo directly to the respective assigning Lender on
a settlement date as determined by the Auction Manager in consultation with
NewPageCo (which shall be no later than ten (10) Business Days after the date
Return Bids are due). NewPageCo shall execute each applicable NewPageCo
Assignment Agreement received in connection with a Qualifying Bid.



--------------------------------------------------------------------------------

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager, in consultation with NewPageCo, which determination will be final and
binding. The Auction Manager’s interpretation of the terms and conditions of the
Offer Document, in consultation with NewPageCo, will be final and binding.

None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning NewPageCo, the Credit Parties, or any
of their Affiliates (whether contained in the Offer Documents or otherwise) or
for any failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.

This Exhibit L shall not require NewPageCo to initiate any Auction.